Citation Nr: 0331827	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code (Montgomery GI Bill), beyond the adjusted 
delimiting date of September 19, 2001.

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1978 to January 
1993.  The appellant has reported unverified service from 
April 1969 to February 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 15, 2001 decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In an October 2, 2002 telephone call with the RO, the 
appellant requested a hearing.  In an October 9, 2002 letter 
to Senator Jesse Helms, the RO stated that the appellant 
would be scheduled for a hearing at the Winston Salem, North 
Carolina, VA RO.  In a statement filed in December 2002, the 
appellant indicated that he did not want a hearing before the 
Board; therefore, the Board construes the appellant's earlier 
request as a request for a hearing before a hearing officer 
at the RO.  No such hearing has been scheduled.

Further, documentation verifying the dates of the appellant's 
initial period of service has not been provided to the Board.  
Although the appellant has not disputed the dates used by the 
RO, it is unclear whether the RO has verified these dates.  
Because the accuracy of these dates is crucial to the RO's 
decision in this case, the Board requires verification of 
these dates.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The RO should contact the National 
Personnel Records Center (NPRC) to verify 
the dates of the appellant's initial 
period of service, or, if such 
verification has been obtained, include 
such verification in the temporary claims 
folder provided to the Board.

3.  The RO should schedule the appellant 
for a hearing before a hearing officer at 
the Winston-Salem, North Carolina, VARO, 
in accordance with applicable law.  If 
the veteran no longer wishes such a 
hearing, this should be documented in the 
educational claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

The SSOC should set forth all pertinent 
laws and regulations, including 38 C.F.R. 
§ 21.7051, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


